            Case 1:19-cv-11572-JMF Document 42 Filed 01/22/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
––––––––––––––––––––––––––––––––X
CHAD HALL,

                                                                 SO-ORDERED
                                                    Plaintiff,   STIPULATION AND
                                                                 PROTECTIVE ORDER
                          -against-
                                                                 19-CV-11572 (JMF) (SN)
CITY OF NEW YORK, d/b/a “URBAN ASSEMBLY
SCHOOL FOR THE PERFORMING ARTS,” and, NEW
YORK CITY DEPARTMENT OF EDUCATION,

                                                 Defendants.

––––––––––––––––––––––––––––––––X

                WHEREAS, each party has sought certain documents from the opposing party in

discovery in this action, documents which plaintiff or defendants deems confidential; and

                WHEREAS, each party objects to the production of those documents unless

appropriate protection for the confidentiality of the information contained therein is assured; and

                WHEREAS, an order entered pursuant to Federal Rule of Evidence 502(d) and

the Court’s inherent Authority will allow the parties in this action to conduct and respond to

discovery expeditiously, without fear that disclosure of privileged or protected information will

waive such privilege or protection in this or any other proceeding,

                NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the parties, as follows:

       1.       As used herein, “Confidential Materials” shall mean all documents or information

concerning current or former employees of the New York City Department of Education

(“DOE”) and the City of New York (“City”), including, but not limited to, medical, personnel,

disciplinary, time and attendance, payroll, financial, tax records, labor relations, Equal
             Case 1:19-cv-11572-JMF Document 42 Filed 01/22/21 Page 2 of 7




Employment Opportunity (“EEO”), investigative, or other files and the information contained

therein of current or former employees of the DOE and the City.

       2.        Documents and information shall not be deemed “Confidential Materials” to the

extent, and only to the extent, that they are (a) obtained by a party from sources other than the

party producing the Confidential Materials (the “Producing Party”), or (b) are otherwise publicly

available.

       3.        Neither the party receiving the Confidential Materials (the “Receiving Party”) nor

the Receiving Party’s attorneys shall use the Confidential Materials for any purpose other than

for the preparation or presentation of the party’s case in this action.

       4.        Neither the Receiving Party nor the Receiving Party’s attorneys shall disclose the

Confidential Materials to any person except under the following conditions:

                 a. Disclosure may be made only if necessary to the preparation or presentation of

                    the party’s case in this action.

                 b. Disclosure before trial may be made to the party, an expert, professional or

                    consultant who has been retained or specially employed by the party’s

                    attorneys in anticipation of litigation or preparation for this action, to a

                    witness at deposition or any individual who has been identified as a potential

                    trial witness, or to the Court.

                 c. Before any disclosure is made to a person listed in subparagraph (b) above

                    (other than the Court), Receiving Party shall provide each such person with a

                    copy of this Order, and such person shall consent in writing, in the form

                    annexed hereto as Exhibit “A,” not to use the Confidential Materials for any

                    purpose other than in connection with the prosecution of this case and not to



                                                  -2-
            Case 1:19-cv-11572-JMF Document 42 Filed 01/22/21 Page 3 of 7




                   further disclose the Confidential Materials except in testimony taken in this

                   case. The signed consent shall be retained by Receiving Party’s attorneys and

                   a copy shall be furnished to Producing Party’s attorneys upon their request.

       5.       Deposition testimony concerning any Confidential Materials which reveals the

contents of such materials shall be deemed confidential, and the transcript of such testimony,

together with any exhibits referred to therein, shall be separately bound, with a cover page

prominently marked “CONFIDENTIAL.” Such portion of the transcript shall be deemed to be

Confidential Materials within the meaning of this Stipulation and Protective Order.

       6.       Where either party wishes to include any documents containing Confidential

Materials or which reveal the contents thereof in any Court filing, they must contact the

producing party 7 days in advance of such filing, and the party that has designated the documents

Confidential may request sealing and or filing of redacted documents under seal or both pursuant

to the Court’s Individual Rules of Practice in Civil Cases.

       7.       Within 30 days after the termination of this case, including any appeals, the

Confidential Materials, including copies, notes, and other materials containing or referring to

information derived therefrom, except for materials containing attorney work product, shall be

destroyed, and all persons who possessed such materials shall verify their destruction by affidavit

furnished to the Requesting Party’s attorneys. Nothing in this Order shall be construed to limit

the Producing Party’s use of the Confidential Materials in any manner.




                                                -3-
            Case 1:19-cv-11572-JMF Document 42 Filed 01/22/21 Page 4 of 7




Inadvertent Production

       8.       The production of privileged or work-product protected documents, electronically

stored information ("ESI") or information, whether inadvertent or otherwise, is not a waiver of

the privilege or protection from discovery in this case or in any other federal or state proceeding.

This Order shall be interpreted to provide the maximum protection allowed by Federal Rule of

Evidence 502(d).

       9.       Nothing contained herein is intended to or shall serve to limit a party's right to

conduct a review of documents, ESI or information (including metadata) for relevance,

responsiveness and/or segregation of privileged and/or protected information before production.

       10.      A party that produces Protected Material (the “Producing Party”) may demand

that any party receiving Protected Material (the “Receiving Party”) return or destroy the

Protected Material (the “Clawback Demand”). Such demand shall be made promptly after the

Producing Party discovers that the Protected Material was produced and shall state with

particularity, in a privilege log that complies with the Federal Rule of Civil Procedure 26(b)(5)

and Local Civil Rule 26.2, the Protected Material to be returned or destroyed. If the documents

subject to the Clawback Demand contain Protected Material only in part, the Producing Party

shall, contemporaneously with the Clawback Demand, produce redacted versions of the

documents subject to the Clawback Demand.             Upon receiving a Clawback Demand, the

Receiving Party shall return the information or documents to the Producing Party within five (5)

business days, regardless of whether the Receiving Party agrees with the assertion of privilege

and/or work product protection.

       11.      If a Receiving Party disagrees with a Producing Party’s claim that certain

documents or information constitutes Protected Material, then, within seven (7) business days of



                                                -4-
          Case 1:19-cv-11572-JMF Document 42 Filed 01/22/21 Page 5 of 7




receiving the Clawback Demand, the Receiving Party may move the Court for an Order

compelling production of any of the documents or information covered by the Clawback

Demand (or, in the case of redacted documents, compelling that the redactions be removed). The

motion shall not assert as a ground for production the fact that such documents or information

was previously produced, nor shall such motion disclose or otherwise refer to the content of the

documents or information (beyond any information appearing on the above-referenced privileged

log).

        12.     The Receiving Party shall not disclose Protected Material to any person or entity

that has not already had access to the material after receiving a Clawback Demand. Disclosure

of Protected Material before a Receiving Party receives a Clawback Demand shall not be a

violation of this Order.

        13.     This Order may be changed only by further agreement of all parties in writing or

by Order of the Court and is without prejudice to the right of any party to seek modification of

this Order by application to the Court on notice to the other parties in this action. Nothing in this

Order shall preclude any party from seeking judicial relief, in good faith and upon notice to the

other parties, with regard to any provision hereof.

        14.     Nothing in this Order shall restrict the use or disclosure of any documents or

information that is or becomes public or that is obtained through lawful means independent of

discovery in this proceeding, even if the same documents or information are produced in this

litigation and later designated as Protected Material.

        15.     A party’s compliance with the terms of this Order shall not operate as an

admission by that party that any particular document or information is or is not (a) relevant,

(b) privileged, or (c) admissible in this action.



                                                    -5-
              Case 1:19-cv-11572-JMF Document 42 Filed 01/22/21 Page 6 of 7




            16.   The Court shall retain jurisdiction over any matter or dispute arising from or

   relating to the implementation of this Order.

   Dated:         New York, New York
                  January 11, 2021

   JAMES E. JOHNSON                                      THE JONES LAW FIRM
   Corporation Counsel of the City of New York           Attorneys for Plaintiff
   Attorneys for Defendants                              JEFFREY JONES
   100 Church Street                                     523 East Pine Place
   New York, New York 10007                              Tulsa, OK 74106-4301
   T: (212) 356-3514                                     T: 574-876-4715

                                                         MITCHELL M. MEDINA, ESQ.
                                                         OF COUNSEL TO JEFFREY D. JONES, ESQ.
                                                         P.O. Box 4165
   By:                                                   New York, NY 10163-4165
         Alison S. Mitchell                              T: 212-235-1211

   Dated:    New York, New York
             January 11, 2021
                                                         By: ________________________


                                                         Dated:   New York, New York
                                                                  January 19, 2021


   SO ORDERED:



           January 22, 2021
   Dated: _________________                          __________________________________
          New York, New York                         HON. SARAH NETBURN
                                                      Jesse M. Furman
                                                      United States District Judge


This stipulation binds the parties to treat as confidential the documents so classified. This Court, however,
has not reviewed the documents referenced herein; therefore, by so ordering this stipulation, the Court
makes no finding as to whether the documents are confidential. That finding will be made, if ever, upon a
document-by-document review pursuant to the procedures set forth in the Court’s Individual Rules and
Practices and subject to the presumption in favor of public access to “judicial documents.” See generally
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). To that end, the Court does
not “so order” any provision to the extent that it purports to authorize the parties to file documents under
seal without a prior court order. See New York ex rel. Khurana v. Spherion Corp., No. 15-CV-6605 (JMF),
2019 WL 3294170 (S.D.N.Y. July 19, 2019).
                                                   -6-
          Case 1:19-cv-11572-JMF Document 42 Filed 01/22/21 Page 7 of 7




                                          EXHIBIT A

       I hereby acknowledge that I have read the So-Ordered Stipulation and Protective Order

entered in the United States District Court for the Southern District of New York, on

_______________________, 2021, in the action Hall v. City of New York, et al., Civil Case

Number 19-CV-11572 (JMF) (SN), and understand the terms thereof.

       I agree not to use the Confidential Material defined therein for any purpose other than in

connection with the prosecution or defense of this case, and will not further disclose the

Confidential Materials except in testimony taken in this case.

       I understand that it is my responsibility to ensure that, and I hereby agree to ensure that,

all Confidential Materials that I have contact with, as well as all copies notes, and summaries,

and other materials containing or referring to Confidential Materials or the information contained

in the Confidential Materials, including but not limited to all copies, notes, and summaries that

are or were maintained in any form, including but not limited to any computer hard drive,

diskette, CD-ROM, or other electronic storage device must be either destroyed or returned at the

conclusion of this matter.




___________________________                          ________________________________
      Date                                                 Signature


                                                     ________________________________
                                                           Print Name


                                                     ________________________________
                                                           Occupation
